868 F.2d 458
276 U.S.App.D.C. 129
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Patrick L. KERR, Appellant.
No. 88-3078.
United States Court of Appeals, District of Columbia Circuit.
March 6, 1989.

Before RUTH B. GINSBURG, SILBERMAN, and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of counsel.  We are satisfied, after full review of the matter, that appropriate disposition of the case does not warrant a published opinion.  See D.C.Cir.Rule 14(c).


2
The sole question presented for review is whether the district court erred in denying appellant's motion to suppress evidence allegedly seized as a result of a search and seizure incompatible with the fourth amendment.  The district court found from the evidence presented at the suppression hearing that no seizure of appellant had occurred at the time Detective Curley asked him for permission to look inside his travel bag, and that appellant effectively consented to the search.  See Transcript at 95.  Those findings are not clearly erroneous.  See United States v. Lloyd, No. 88-3038 (D.C.Cir. Feb. 28, 1989);  United States v. Brady, 842 F.2d 1313 (D.C.Cir.1988).  Accordingly, substantially for the reasons indicated by the district court, it is


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).